This opinion is subject to administrative correction before final disposition.




                               Before
                CRISFIELD, LAWRENCE, and GASTON,
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                          Tara E. Hudson
                   Sergeant (E-5), U.S. Marine Corps
                               Appellant

                             No. 201800138

                         Decided: 23 October 2019.

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
 Military Judges: Lieutenant Colonel R. D. Merrill, USMC (arraign-
 ment); Lieutenant Colonel R. Mattioli, USMC (motions and trial). Sen-
 tence adjudged 7 December 2017 by a special court-martial convened
 at Marine Corps Base Quantico, Virginia, consisting of a military
 judge sitting alone. Sentence approved by convening authority: reduc-
 tion to pay grade E-1, confinement for eight months, and a bad-
 conduct discharge.

 For Appellant: Lieutenant Jeremy J. Wall, JAGC, USN.

 For Appellee: Lieutenant Jonathan Todd, JAGC, USN; Major Kelli A.
 O’Neil, USMC.

                        _________________________

  This opinion does not serve as binding precedent, but may be
  cited as persuasive authority under NMCCA Rule of Appellate
                         Procedure 30.2.

                        _________________________
                   United States v. Hudson, No. 201800138


PER CURIAM:
    The appellant was found guilty by a military judge, contrary to her pleas,
of three specifications of unauthorized absence, two specifications of disre-
spect toward a superior commissioned officer, five specifications of contempt
toward a superior non-commissioned officer, one specification of disobeying a
superior non-commissioned officer, and one specification of making a false
official statement, in violation of Articles 86, 89, 91, and 107, Uniform Code of
Military Justice (UCMJ), 10 U.S.C. §§ 886, 889, 891, and 907 (2016).
    The appellant asserts three assignments of error: (1) her convictions are
legally and factually insufficient because the government’s witnesses were
biased against her; (2) the military judge erred in denying in part her Article
13, UCMJ, motion for unlawful pretrial punishment; and (3) her sentence is
inappropriately severe given that her offenses were all military-specific and
are normally handled administratively. All three assignments of error are
raised pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982).
Having carefully considered the assignments of error, we find them to be
without merit. See United States v. Clifton, 35 M.J. 79 (C.M.A. 1992); United
States v. Matias, 25 M.J. 356, 363 (C.M.A. 1987), cert. denied, 485 U.S. 968
(1988).
    The approved findings and sentence are correct in law and fact and no er-
ror materially prejudicial to the appellant’s substantial rights occurred. Arts.
59 and 66, UCMJ. Accordingly, the findings and sentence as approved by the
convening authority are AFFIRMED.


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




                                       2